Citation Nr: 1102711	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-12 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a scar of 
the left hand with tendonitis and paresthesias.

2.  Entitlement to an initial rating in excess of 0 percent prior 
to June 5, 2009, and in excess of 10 percent since June 5, 2009, 
for a scar status post pilondial cystectomy.

3.  Entitlement to service connection for a gastrointestinal 
disability, claimed as gastroesophageal reflux disease, to 
include as secondary to medications for a service-connected left 
hand disability.

4.  Entitlement to service connection for a bilateral foot 
disability, claimed as flat feet.

5.  Entitlement to service connection for a bilateral hip 
disability, claimed as degenerative joint disease of the hips, to 
include as secondary to a bilateral foot disability.

6.  Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to a bilateral foot 
disability.

7.  Entitlement to service connection for a low back disability, 
to include as secondary to a bilateral foot disability.

8.  Entitlement to service connection for a removal of a testicle 
to include as due to exposure to radiation.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, that granted service connection for a scar, status 
post pilonidal cystectomy, rated 0 percent disabling, effective 
November 2, 2005, and denied the remaining claims.  An October 
2009 rating decision increased the rating from 0 percent to 10 
percent for the scar, effective June 5, 2009.  However, as that 
grant does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  The October 2009 rating decision 
also assigned a separate 10 percent disability rating for digital 
nerve impairment of the Veteran's left hand, effective August 31, 
2005.

During the September 2010 hearing, the Veteran appears to have 
raised a new claim for service connection for right arm and right 
hand disabilities, secondary to his service-connected left hand 
disability.  As those claims have not been developed for 
appellate review, the Board refers them to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

Next, it appears that additional records should be obtained.  A 
review of the claims file shows that the most recent VA medical 
records are dated in June 2008.  To aid in adjudication, any 
subsequent VA medical records should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In addition, a November 2005 
private report from Dr. E. Katine indicates treatment of the 
Veteran's bilateral hearing loss and tinnitus since October 2002.  
A November 2005 VA examination report indicates private treatment 
of the Veteran's hearing loss with a physician in Garden City, 
New York in 1999.  Accordingly, the Veteran's private treatment 
records should also be obtained.

Regarding the Veteran's claims for increased ratings for scars of 
the left hand and post pilonidal cystectomy, at the September 
2010 the Veteran seemed to contend that the condition of both 
sets of scars had worsened since the last examination.  The 
Veteran also testified that he experiences pain in the fingers of 
his left hand.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the Veteran's last VA examination is not overly remote, 
in light of the fact that updated VA treatment records have been 
requested, the prudent and thorough course of action is to afford 
the Veteran a VA examination to ascertain the current nature and 
severity of his scar of the left hand with tendonitis and 
paresthesias and scar status post pilondial cystectomy.

Next, the Veteran contends that he has a gastrointestinal 
disability that is related to his service.  However, the service 
treatment records are void of findings, complaints, symptoms, or 
a diagnosis of any gastrointestinal disability.  A November 2006 
report indicates a prior medical history of gastrointestinal 
reflux disease (GERD).  In September 2010, the Veteran testified 
that his gastrointestinal disability was related to medications 
prescribed to treat his service-connected left hand disability.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report the 
onset of a gastrointestinal disability during service, he is not 
competent to diagnose or to relate any current gastrointestinal 
disability to his active service or to his service-related left 
hand disability.  As any relationship remains unclear to the 
Board, the Board finds that a VA examination is necessary in 
order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Next, the Veteran contends that he has a bilateral foot 
disability that is related to his service.  The service treatment 
records include a July 1965 report that indicates treatment of a 
right foot infection.  In an October 2005 statement, the Veteran 
indicated that he had flat feet upon entrance into service.  VA 
medical records indicate a diagnosis of pes planus and 
metatarsalgia secondary to a plantar left foot.  In September 
2010, the Veteran testified that he was born with flat feet.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report the 
onset of a bilateral foot disability during service, he is not 
competent to diagnose or to relate any current bilateral foot 
disability to his active service.  As any relationship remains 
unclear to the Board, the Board finds that a VA examination is 
necessary in order to fairly decide his claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Next, the Veteran contends that he has a genitourinary disability 
that is related to his service.  Specifically, he contends that 
he was exposed to radiation at the White Sands Missile Base which 
caused a testicular tumor to develop.

With the exception of complaints of urethral discharge in 
September 1966, the Veteran's service treatment records are void 
of any diagnosed genitourinary disability.  Post-service medical 
records include a March 1989 private treatment report which 
indicates the presence of a left testicular tumor.  Another March 
1989 report indicates a history of epididymitis in 1985 that was 
treated with antibiotics and resulted in resolution of 
inflammation of the left testis.  However, near the end of 
January 1989, the Veteran complained of left testicular pain and 
swelling that required surgery in March 1989.  He was noted to 
have a seminoma and was referred for RT.  At the September 2010 
hearing, the Veteran denied any testicular problems during 
service and testified that his problems began in either 1984 or 
1985.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report the 
onset of a genitourinary disability during service, he is not 
competent to diagnose or to relate any current genitourinary 
disability to his active service.  As any relationship remains 
unclear to the Board, the Board finds that a VA examination is 
necessary in order to fairly decide his claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Next, the Veteran contends that he has bilateral hearing loss and 
tinnitus due to acoustic trauma from shooting a rifle four times 
a week during service.  He also contends that his tinnitus is 
related to an in-service head injury.

The service treatment records are void of findings, complaints, 
symptoms, or any hearing loss and tinnitus diagnoses.  Service 
personnel records show a military occupational specialty of 
recovery crewman and light vehicle driver.

The Veteran submitted a November 2005 private report from Dr. E. 
Katine that shows treatment since October 2002 and shows a 
diagnosis of mild to moderate bilateral sensorineural hearing 
loss due to loud noise exposure.  The physician opined that loud 
noise exposure and high frequency sensorineural hearing loss 
tended to cause tinnitus.

The Veteran was afforded a VA audio examination in November 2005, 
at which time he presented with complaints of hearing loss and 
tinnitus.  He indicated that his tinnitus began a few years 
prior.  The examiner stated that the Veteran later revised his 
story to report that his symptoms began in 1965 and are related 
to military noise exposure to shooting rifles and the 
"infiltration course."  He also reported that he saw an ear 
doctor in 1999 in Garden City, New York who first diagnosed him 
with hearing loss and recommended that he wear hearing aids.  On 
examination, he was diagnosed with bilateral mild to severe 
sensorineural hearing loss.  The examiner opined that based on a 
lack of supporting evidence contained in the claims file, normal 
hearing upon separation from service, and the Veteran's initial 
report that his symptoms began a couple of years prior, it was 
not as likely as not that his diagnosed hearing loss and tinnitus 
were related to his military service.  In a July 2006 stressor 
statement related to the Veteran's claim for service connection 
for PTSD, the Veteran stated that he was assaulted in 1966 by 
another soldier while stationed in Germany that resulted in 
ringing in his ears.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report the 
onset of hearing loss and tinnitus during service, he is not 
competent to diagnose or to relate any current hearing loss or 
tinnitus to his active service.  As any relationship remains 
unclear to the Board, the Board finds that a VA examination is 
necessary in order to fairly decide his claims.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The examiner on remand should specifically reconcile the opinion 
with the November 2005 private and VA opinions and any other 
opinions of record, and comment on the functional effects caused 
by the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  Regarding the Veteran's claim that in in-
service assault is related to his tinnitus, his service personnel 
records should be obtained.

With regard to the Veteran's claims of entitlement to service 
connection for bilateral hip, bilateral ankle, and low back 
disabilities, the Board finds that those claims are inextricably 
intertwined with the Veteran's pending claim for service 
connection for a bilateral foot disability because the Veteran 
claims that those disabilities are due to or aggravated by the 
bilateral foot disability.  The appropriate remedy where a 
pending claim is inextricably intertwined with claim currently on 
appeal is to defer adjudication of the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel 
records.

2.  Obtain the Veteran's VA treatment records 
dated since June 2008.

3.  Ask the Veteran to provide the name, 
dates, and location of the private physician 
in Garden City, New York that treated him for 
hearing loss in 1999.  After obtaining the 
necessary authorization, obtain the Veteran's 
private treatment records from any private 
facility or provider that treated the Veteran 
for hearing loss in 1999.  Also request 
private medical records from Dr. Katine and 
any additional private treatment records 
identified by the Veteran.  All attempts to 
secure the records must be documented in the 
claims folder.

4.  Request the Department of Defense (DOD) 
and the United States Army to provide 
information concerning the duties of the 
Veteran's military occupational specialty and 
location of service, including whether it is 
at least as likely as not that the Veteran 
was exposed to radiation or any other 
hazardous or cancer-causing chemicals during 
his service.

5.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's service-connected status post 
pilonidal cystectomy scar and left hand scar 
with pain tendonitis and paresthesias.  The 
claims file should be made reviewed and that 
review should be indicated in the examination 
report.  Specifically, the examiner should 
provide the following information:

(a)  Provide measurements of the length 
and width of any scars and state whether 
any scar is deep or causes limited motion; 
superficial and does not cause limited 
motion; superficial and unstable; 
superficial and painful on examination; or 
causes a limitation of function of the 
part affected.

(b)  State what impact, if any, the 
Veteran's left hand scar and scar status 
post pilonidal cystectomy have on his 
employment and daily living.

6.  Schedule a Schedule a VA examination to 
determine the current nature and severity of 
the Veteran's left hand digital nerve 
impairment with paresthesias due to a left 
hand scar.  The claims file should be made 
reviewed and that review should be indicated 
in the examination report.  Specifically, the 
examiner should provide the following 
information:

(a)  Describe all neurological 
symptomatology due to the Veteran's left 
hand disability.

(b)  Indicate whether the Veteran has 
paralysis of the left hand that is 
complete or incomplete and, if it is 
incomplete, whether the incomplete 
paralysis is best characterized as mild, 
moderate, moderately severe, or severe.  
With those categories in mind, the 
examiner should state what nerve or nerves 
are involved and classify the Veteran's 
left hand impairment, distinguishing among 
the categories and using the results of 
all pertinent testing of record.  If the 
examiner uses results obtained from an EMG 
or nerve conduction velocity tests or 
other such tests, the examiner is 
requested to explain, in terms meaningful 
to a layperson, the baseline results 
versus those obtained for the appellant.  
The examiner is asked to explain the 
meaning of any abnormal results that are 
obtained.

(c)  The examiner should state what 
impact, if any, the Veteran's left hand 
disability has on his employment and daily 
living.

7.  Schedule a VA examination to determine 
the nature and etiology of any current 
gastrointestinal disability, including 
gastroesophageal reflux disease.  The 
rationale for all opinions should be 
provided.  Specifically, the examiner should 
provide the following information:

(a)  Diagnose any current gastrointestinal 
disability, including gastroesophageal 
reflux disease.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
gastrointestinal disability, including 
gastroesophageal reflux disease, was 
incurred in or aggravated by the Veteran's 
service?  The examiner must consider the 
Veteran's statements and September 2010 
testimony regarding the incurrence of a 
gastrointestinal disability, in addition 
to his statements regarding the continuity 
of symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

(c)  Is it at least as likely as not (50 
percent or more probability) that any 
gastrointestinal disability, including 
gastroesophageal reflux disease, is 
proximately due to or the result of the 
Veteran's service-connected left hand 
disability?

(d)  Is it at least as likely as not (50 
percent or more probability) that any 
gastrointestinal disability, including 
gastroesophageal reflux disease, has been 
aggravated (increased in severity beyond 
the natural course of the condition) by 
the Veteran's service-connected left hand 
disability?

(e)  Is it at least as likely as not (50 
percent or more probability) that any 
gastrointestinal disability, including 
gastroesophageal reflux disease, is due to 
or aggravated by medication prescribed to 
treat the Veteran's service-connected left 
hand disability?

8.  Schedule a VA examination to determine 
the nature and etiology of any current 
bilateral foot disability.  The claims folder 
should be reviewed and that review should be 
indicated in the examination report.  The 
rationale for all opinions should be 
provided.  Specifically, the examiner should 
provide the following information:
   
   (a)  Diagnose any current bilateral foot 
disability.
   
(b)  Is it at least as likely as not (50 
percent or more probability) that any 
bilateral foot disability was incurred in 
or is due to or the result of the 
Veteran's active service?  The examiner 
must consider the Veteran's statements and 
September 2010 testimony regarding the 
incurrence of a bilateral foot disability, 
in addition to his statements regarding 
the continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).

(d)  Is there clear and unmistakable 
evidence that any bilateral foot 
disability pre-existed the Veteran's 
active service?

(e) If so, is it as likely as not (50 
percent or more probability) that any 
preexisting bilateral foot disability 
underwent a permanent increase in severity 
beyond the natural progression of the 
disease, during or as a result of his 
service?  The examiner should specifically 
state whether any permanent increase in 
the underlying pathology was due to normal 
progression of the disorder.

9.  Schedule a VA examination to determine 
the nature and etiology of any current 
genitourinary disability, including the 
removal of a testicle.  The claims folder 
should be reviewed and that review should be 
indicated in the examination report.  The 
rationale for all opinions should be 
provided.  Specifically, the examiner should 
provide the following information:

(a)  Diagnose any current genitourinary 
disability, including the removal of a 
testicle.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
genitourinary disability, including 
removal of a testicle, was incurred in or 
aggravated by the Veteran's service, 
including claimed exposure to radiation?  
The examiner must consider the Veteran's 
statements and September 2010 testimony 
regarding the incurrence of a 
genitourinary disability, in addition to 
his statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

10.  Schedule a VA examination to determine 
the nature and etiology of any current 
hearing loss and tinnitus.  The claims folder 
should be reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
November 2005 private and VA opinions.  All 
indicated studies should be performed.  The 
examiner should also fully describe the 
functional effects caused by the Veteran's 
hearing loss.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following 
information:

(a)  Diagnose any current hearing loss and 
tinnitus.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
hearing loss or tinnitus was incurred in 
or is due to or the result of the 
Veteran's active service, including any 
in-service acoustic trauma as a recovery 
crewman and light vehicle driver?  The 
examiner must consider the Veteran's 
statements and September 2010 testimony 
regarding the incurrence of hearing loss 
and tinnitus, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

11.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

